
	

113 S307 IS: Close Big Oil Tax Loopholes Act
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 307
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Menendez (for
			 himself, Mr. Lautenberg,
			 Mr. Durbin, Mr.
			 Schumer, Ms. Stabenow,
			 Mr. Cardin, Mrs. McCaskill, Mrs.
			 Gillibrand, Mr. Whitehouse,
			 Mrs. Shaheen, Mr. Franken, Mr.
			 Reed, Mr. Nelson,
			 Ms. Klobuchar, Mr. Brown, Mr.
			 Leahy, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce the Federal budget deficit by closing big oil
		  tax loopholes, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Close Big Oil Tax Loopholes
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Close big oil tax loopholes
					Sec. 101. Modifications of foreign tax credit rules applicable
				to major integrated oil companies which are dual capacity
				taxpayers.
					Sec. 102. Limitation on section 199 deduction attributable to
				oil, natural gas, or primary products thereof.
					Sec. 103. Limitation on deduction for intangible drilling and
				development costs; amortization of disallowed amounts.
					Sec. 104. Limitation on percentage depletion allowance for oil
				and gas wells.
					Sec. 105. Limitation on deduction for tertiary
				injectants.
					Sec. 106. Modification of definition of major integrated oil
				company.
					TITLE II—Outer Continental Shelf oil and natural gas
					Sec. 201. Repeal of outer Continental Shelf deep water and deep
				gas royalty relief.
					TITLE III—Miscellaneous
					Sec. 301. Deficit reduction.
					Sec. 302. Budgetary effects.
				
			IClose big oil tax
			 loopholes
			101.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
				(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
					
						(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (within the meaning of section
				167(h)(5)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
								(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
								(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
									(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
									(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
									Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
								(A)is subject to a levy of such country or
				possession, and
								(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
								(3)Generally
				applicable income taxFor
				purposes of this subsection—
								(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
								(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
									(i)persons who are not dual capacity
				taxpayers, and
									(ii)persons who are citizens or residents of
				the foreign country or
				possession.
									.
				(b)Effective
			 Date
					(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
					(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
					102.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
				(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(E)Special rule
				for certain oil and gas incomeIn the case of any taxpayer who is
				a major integrated oil company (within the meaning of section 167(h)(5)) for
				the taxable year, the term domestic production gross receipts
				shall not include gross receipts from the production, refining, processing,
				transportation, or distribution of oil, gas, or any primary product (within the
				meaning of subsection (d)(9))
				thereof.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				103.Limitation on
			 deduction for intangible drilling and development costs; amortization of
			 disallowed amounts
				(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						(c)Intangible drilling and development costs
				in the case of oil and gas wells and geothermal wells
							(1)In
				generalNotwithstanding
				subsection (a), and except as provided in subsection (i), regulations shall be
				prescribed by the Secretary under this subtitle corresponding to the
				regulations which granted the option to deduct as expenses intangible drilling
				and development costs in the case of oil and gas wells and which were
				recognized and approved by the Congress in House Concurrent Resolution 50,
				Seventy-ninth Congress. Such regulations shall also grant the option to deduct
				as expenses intangible drilling and development costs in the case of wells
				drilled for any geothermal deposit (as defined in section 613(e)(2)) to the
				same extent and in the same manner as such expenses are deductible in the case
				of oil and gas wells. This subsection shall not apply with respect to any costs
				to which any deduction is allowed under section 59(e) or 291.
							(2)Exclusion
								(A)In
				generalThis subsection shall not apply to amounts paid or
				incurred by a taxpayer in any taxable year in which such taxpayer is a major
				integrated oil company (within the meaning of section 167(h)(5)).
								(B)Amortization of
				amounts not allowable as deductions under subparagraph (A)The
				amount not allowable as a deduction for any taxable year by reason of
				subparagraph (A) shall be allowable as a deduction ratably over the 60-month
				period beginning with the month in which the costs are paid or incurred. For
				purposes of section 1254, any deduction under this subparagraph shall be
				treated as a deduction under this
				subsection.
								.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2013.
				104.Limitation on percentage depletion
			 allowance for oil and gas wells
				(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
					
						(f)Application with respect to major
				integrated oil companiesIn
				the case of any taxable year in which the taxpayer is a major integrated oil
				company (within the meaning of section 167(h)(5)), the allowance for percentage
				depletion shall be
				zero.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
				105.Limitation on
			 deduction for tertiary injectants
				(a)In
			 generalSection 193 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(d)Application
				with respect to major integrated oil companies
							(1)In
				generalThis section shall
				not apply to amounts paid or incurred by a taxpayer in any taxable year in
				which such taxpayer is a major integrated oil company (within the meaning of
				section 167(h)(5)).
							(2)Amortization of amounts not allowable as
				deductions under paragraph (1)The amount not allowable as a deduction for
				any taxable year by reason of paragraph (1) shall be allowable as a deduction
				ratably over the 60-month period beginning with the month in which the costs
				are paid or
				incurred.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2013.
				106.Modification
			 of definition of major integrated oil company
				(a)In
			 generalParagraph (5) of section 167(h) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(C)Certain
				successors in interestFor purposes of this paragraph, the term
				major integrated oil company includes any successor in interest of
				a company that was described in subparagraph (B) in any taxable year, if such
				successor controls more than 50 percent of the crude oil production or natural
				gas production of such
				company.
						.
				(b)Conforming
			 amendments
					(1)In
			 generalSubparagraph (B) of section 167(h)(5) of the Internal
			 Revenue Code of 1986 is amended by inserting except as provided in
			 subparagraph (C),  after For purposes of this
			 paragraph,.
					(2)Taxable years
			 testedClause (iii) of section 167(h)(5)(B) of such Code is
			 amended—
						(A)by striking
			 does not apply by reason of paragraph (4) of section 613A(d) and
			 inserting did not apply by reason of paragraph (4) of section 613A(d)
			 for any taxable year after 2004, and
						(B)by striking
			 does not apply in subclause (II) and inserting did not
			 apply for the taxable year.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				IIOuter
			 Continental Shelf oil and natural gas
			201.Repeal of
			 outer Continental Shelf deep water and deep gas royalty relief
				(a)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
				(b)AdministrationThe
			 Secretary of the Interior shall not be required to provide for royalty relief
			 in the lease sale terms beginning with the first lease sale held on or after
			 the date of enactment of this Act for which a final notice of sale has not been
			 published.
				IIIMiscellaneous
			301.Deficit
			 reductionThe net amount of
			 any savings realized as a result of the enactment of this Act and the
			 amendments made by this Act (after any expenditures authorized by this Act and
			 the amendments made by this Act) shall be deposited in the Treasury and used
			 for Federal budget deficit reduction or, if there is no Federal budget deficit,
			 for reducing the Federal debt in such manner as the Secretary of the Treasury
			 considers appropriate.
			302.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
